EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

1.	Claims 1-2 and 4-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 

3.	Applicant’s remarks/amendments filed 1/25/2022, with respect to the rejection of independent claim 1 have been fully considered and finds the claims allowable because of the amendment filed on 1/25/2022. 


Applicant argues on page 9 of the remarks, filed on 1/25/2022 regarding the rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, that, “The Applicant has amended claim 18 which currently depends on claim 2. Based on the amended claim 18, the rejection under 35 U.S.C 112 should be withdrawn.”

Applicant’s argument filed 1/25/2022 regarding rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter is persuasive because applicant has amended the dependent claim 18 and corrects the dependency of claim 18. Therefore, the rejection of independent claim 18 has been withdrawn.
Applicant argues on page 9 of the remarks, filed on 1/25/2022 regarding the rejection of claim 1 under 35 U.S.C. 102 (a) (1) as being anticipated by Karlsson (US 20190184835 A1), that, “To expedite the prosecution, Applicant has amended the independent claim 1 to incorporate the limitations of claim 3. Thus, withdrawal of the rejections of claims 1 and 14 under 35 U.S.C 102 is respectfully requested.
Applicant believes that, with the amendments and the remarks, all the amended claims are in full condition for allowance and a Notice of Allowance is respectfully requested.”

Applicant’s argument filed 1/25/2022 regarding rejection of claim 1 under 35 U.SC. §102(a) (1) as being anticipated by Karlsson (US 20190184835 A1) is persuasive because applicant has amended the independent claim 1 and incorporated the dependent claim 3, which was indicated as allowable subject matter in the Non-Final Office Action mailed on 11/26/2021. Therefore, the rejection of independent claim 1 has been withdrawn.

Claims 1-2 and 4-20 are allowed as set forth below. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

the fault diagnosis module, configured to determine a fault of the high-voltage interlock component under detection according to the first sampled signal and/or the second sampled signal, under a condition that at least one of the first switch module and the second switch module is in an OFF state,
wherein the fault diagnosis module is configured to: 
under a condition that both the first switch module and the second switch module are in the OFF state, determine that a short power supply fault occurs in the high-voltage interlock component under detection when the first sampled signal and/or the second sampled signal are low-level signals

Karlsson (US 20190184835 A1) is regarded as the closest prior art to the invention of claim 1. Karlsson discloses, “An improved hazardous voltage interlock loop system, which system in particular can provide increased electrical safety (Paragraph [0007]). The vehicle 50 further comprises a hazardous voltage interlock loop (HVIL) system 10. The HVIL system comprises first and second HVIL circuits 12, 14. The first HVIL circuit 12 is associated with the first high voltage bus 52, and the second HVIL circuit 14 is associated with the second high voltage bus 54. This means that the first HVIL circuit 12 may detect faults related to loads on the first high voltage bus 52, whereas the second HVIL circuit 14 may detect faults related to loads on the second high voltage bus 54. The faults may for example be opening a lid, unplugging a connector, etc. (Paragraph [0031]). FIG. 2 illustrates a first embodiment of the HVIL system 10. The first embodiment may be denoted "single direction fault propagation". The HVIL system 10 in FIG. 2 comprises the first HVIL circuit 12, the second HVIL circuit 14, and one galvanically isolated relay 16. The (imaginary) isolation barrier between the first and second HVIL circuits 12, 14 is shown as a dash-dotted vertical line in FIG. 2 (Paragraph [0033])” but Karlsson does not disclose wherein the fault diagnosis module is configured to: under a condition that both the first switch module and the second switch module are in the OFF state, determine that a short power supply fault occurs in the high-voltage interlock component under detection when the first sampled signal and/or the second sampled signal are low-level signals and it would not have been obvious to one of ordinary skill in the art to include determine that a short power supply fault occurs in the high-voltage interlock component under detection when the first sampled  “the fault diagnosis module, configured to determine a fault of the high-voltage interlock component under detection according to the first sampled signal and/or the second sampled signal, under a condition that at least one of the first switch module and the second switch module is in an OFF state, wherein the fault diagnosis module is configured to: under a condition that both the first switch module and the second switch module are in the OFF state, determine that a short power supply fault occurs in the high-voltage interlock component under detection when the first sampled signal and/or the second sampled signal are low-level signals” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art references. 
 
Claims 2 and 4-20 are allowed by virtue of their dependence from claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner Note: In the present Application PGPUB NO. US 20220011762 A1, in Paragraph [0069], the fault diagnosis module is represented as: “The fault diagnosis module 13 may be specifically implemented as a Vehicle Control Unit (Vehicle Control Unit, VCU), a Motor Control Unit (Motor Control Unit, MCU), or a Battery Management System (Battery Management System, BMS) or other system or device with a processing function”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866